Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  
	Regarding claim 1, the closest prior art Katsurahira et al. (US 20160378265) teaches a waveform generator (Fig. 1), comprising: a memory storing a plurality of data samples for generating a capacitive sensing waveform ([0072] – [0074]); and saturation circuitry (Fig. 1(15): pulse control circuit).  
Regarding claim 15, the closest prior art Katsurahira et al. (US 20160378265) teaches a method, comprising: storing a plurality of data samples for generating a capacitive sensing waveform in a memory (Fig. 11(26), [0078]); and performing capacitive sensing using the capacitive sensing waveform ([0072] – [0074]).
Regarding claim 16, the closest prior art Katsurahira et al. (US 20160378265) teaches a waveform generator (Fig. 1), comprising: circuitry configured to set a frequency of a capacitive sensing waveform by adjusting a number of clock cycles used to generate a half period of the capacitive sensing waveform ([0072] – [0074]). 
The subject matter not found was “A waveform generator, comprising: … saturation circuitry configured to: upon determining that a saturation limit has not been reached, accessing the memory using a sequence of memory addresses to generate a rising edge of the capacitive sensing waveform; and upon determining that the saturation limit has been reached, repeatedly accessing the memory using a first memory address of the sequence of memory addresses to generate a flat-top portion of the capacitive sensing waveform”, in combination with the other elements (or steps) of the brace and method recited in the claim 1, 
“A method, comprising:  … upon determining that a saturation limit has not been reached, accessing the memory using a sequence of memory addresses to generate a rising edge of the capacitive sensing waveform; upon determining that the saturation limit has been reached, repeatedly accessing the memory using a first memory address of the sequence of memory addresses to generate a flat-top portion of the capacitive sensing waveform; and performing capacitive sensing using the capacitive sensing waveform” in combination with the other elements (or steps) of the brace and method recited in the claim 15, and 
“A waveform generator, comprising: … circuitry configured to set a rising edge and a flat-top portion of the half period of the capacitive sensing waveform by adjusting a phase increment value and a saturation limit value; and circuitry configured to generate addresses for accessing a memory that stores data samples for creating the half period of the capacitive sensing waveform based on the number of clock cycles, the phase increment value, and the saturation limit value” in combination with the other elements (or steps) of the brace and method recited in the claim 16.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628